COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00416-CV


Marvin Brittingham, and All Other          §    From County Court at Law No. 1
Occupants of 3402 Jaywood Court,
Arlington, Texas 76017                     §
                                                of Tarrant County (2012-003510-1)
                                           §
v.
                                                August 22, 2013
                                           §
Federal Home Loan Mortgage
Corporation                                §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Marvin Brittingham shall pay all costs of

this appeal, for which let execution issue.

       It is further ordered that Appellee Federal Home Loan Mortgage

Corporation shall have and recover of and from Appellant Marvin Brittingham and
from his cash deposit in lieu of supersedeas bond, the amount adjudged below,

for which let execution issue.


                                  SECOND DISTRICT COURT OF APPEALS


                                  By _________________________________
                                     Justice Bill Meier